Citation Nr: 1341313	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  11-32 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chloracne, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1966 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In November 2012, the Veteran and his spouse testified at a Travel Board hearing in front of the undersigned Veterans Law Judge. The Veteran also testified at a formal hearing in front of a decision review officer at the Huntington RO in May 2011.  The transcripts of these hearings have been reviewed and are associated with the claims file.

A review of the Virtual VA and VBMS paperless claims processing systems reveals only evidence that is duplicative of other evidence in the record or not pertinent to the claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim.

At his Travel Board hearing, the Veteran stated that his VA dermatologist referred him to a private dermatologist in Ashland.  However, the claims file does not appear to contain any treatment records from this physician.  The RO or AMC should send the Veteran VA Form 21-4142, Authorization and Consent to Release Information, and, if the Veteran returns the form, attempt to obtain the records identified.  See 38 C.F.R. § 3.159(e)(2) (2013).
Also, the Veteran provided competent and credible testimony regarding a potential skin disability that he has experienced since service.  His VA treatment records indicate that he has been diagnosed with dermatitis and chloracne, although it seems that his treatment providers might disagree on his actual diagnosis.  The record also does not contain a medical opinion regarding the cause of the Veteran's skin disability.  VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that the veteran suffered an event, injury, or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  Thus, in consideration of the foregoing, the Board finds that a remand for a medical examination and medical opinion with respect to the Veteran's claim is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VA Form 21-4142, Authorization and Consent to Release Information, and, if the Veteran returns the form, attempt to obtain the medical records from the doctor he identified in his November 2012 Travel Board hearing.  If any records are still not available, make specific note of that fact in the claims file.

2.	Following the completion of the development listed above, the RO/AMC should schedule the Veteran for a compensation and pension examination with an appropriate examiner to determine the nature and etiology of his skin disability.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history, including his descriptions of a skin disability in service and shortly after service, and his current complaints, as well as a comprehensive evaluation and any tests deemed necessary.

The examiner should state what skin disability the Veteran is diagnosed with and provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disability was caused by any incident or event that occurred during his period of active military service, including his presumed exposure to herbicides, and, if possible, the approximate date of onset of the Veteran's current skin disability.  The examiner should specifically comment on the Veteran's treatment for poison ivy in service and both the Veteran's and his wife's statements regarding his history of a skin disability.  For the purposes of this examination, the examiner should consider these statements an accurate representation of the Veteran's disability history.

A complete rationale should be given for each opinion expressed.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she should state the reasons why and what evidence might be necessary to provide an opinion that does not rely on speculation.  

3.  After any additional development deemed necessary is accomplished, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.     	 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


